DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a flow path of the sub flow path between the flow rate detection unit and the outlet portion, which is provided with the communication hole, a flow path cross-sectional area of the sub flow path in at least a part between the flow rate detection unit and the communication hole is smaller than the flow path cross- sectional area of the sub flow path between the communication hole and the outlet portion” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-8 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitahara et al. PG. Pub. No.: US 2019/0383655 A1 discloses a flow rate measurement system outputs a measurement value which represents a magnitude of a flow rate and a flow direction of a fluid that flows through a particular main passage. The , however is silent on a flow path of the sub flow path between the flow rate detection unit and the outlet portion, which is provided with the communication hole, a flow path cross-sectional area of the sub flow path in at least a part between the flow rate detection unit and the communication hole is smaller than the flow path cross- sectional area of the sub flow path between the communication hole and the outlet portion.
Morino et al. PG. Pub. No.: US 2017/0276525 A1 discloses a thermal flowmeter having good measurement accuracy by reducing deviation in the flow velocity distribution of a gas under measurement flowing through an auxiliary passage. The air which is the measurement object gas IA flows from the upstream portion along the measurement flow passage face in the penetration hole. At this time, the flow amount of the measurement object gas IA is measured by the transmission of heat of the flow measurement element measuring the flow amount through a measurement front face (a heat transmission face) which is provided at the flow measurement element and is exposed into the second passage. Additionally, the flow amount measurement principle may be a general measurement principle of the thermal flowmeter. Here, a , however is silent on a flow path of the sub flow path between the flow rate detection unit and the outlet portion, which is provided with the communication hole, a flow path cross-sectional area of the sub flow path in at least a part between the flow rate detection unit and the communication hole is smaller than the flow path cross- sectional area of the sub flow path between the communication hole and the outlet portion.
Taniguchi et al. PG. Pub. No.: US 2017/0276526 A1 discloses the thermal flowmeter includes the sub-passage which takes a part of the measurement object gas IA flowing in the main passage and the flow measurement element which measures the flow amount of the measurement object gas IA flowing in the sub-passage and measures the flow amount of the measurement object gas IA flowing in the main passage on the basis of a measurement value measured by the flow measurement element , however is silent on a flow path of the sub flow path between the flow rate detection unit and the outlet portion, which is provided with the communication hole, a flow path cross-sectional area of the sub flow path in at least a part between the flow rate detection unit and the communication hole is smaller than the flow path cross- sectional area of the sub flow path between the communication hole and the outlet portion.

Wang CN 107101798 A discloses a dynamic five-hole probe which comprises a pressure-sensing portion, a pressure-measuring hole transition section, a pressure-acquiring section, a dynamic pressure sensor and a flexible wall pressure-releasing pipe. The pressure-sensing portion is provided with a pressure-measuring hole to sense the three-dimensional dynamic pressure component of a detected airflow. The pressure-measuring hole transition section converts the five-hole structure of an inlet end surface into the five-hole structure of an outlet end face. A centrally symmetric pressure-measuring hole structure having the same cross section of a transition section outlet, and pressure sensor mounting holes communicating with five pressure-measuring holes are disposed in the pressure-acquiring section. The dynamic pressure sensors are installed in the sensor mounting holes to measure the dynamic pressure of the airflow. The flexible wall pressure-releasing pipe is used to reduce a cavity effect. According to the dynamic five-hole probe, the diameter of the pressure-sensing portion can be reduced below 3 mm, and it is possible to ensure that the measurement range of the yaw angle and the pitch angle of the airflow are not less than 30 degrees. The structural design of the pressure-measuring hole transition section and the flexible wall pressure-releasing pipe can avoid dynamic signal distortion caused by the cavity effect so as to ensure the dynamic frequency response of the probe, however is silent on a flow path of the sub flow path between the flow rate detection unit and the outlet portion, which is provided with the communication hole, a flow path cross-sectional area of the sub flow path in at least a part between the flow rate detection unit and the communication hole is smaller than the flow path cross- sectional area of the sub flow path between the communication hole and the outlet portion.

Kitahara JP200914562 A discloses an air flow meter, when taking an air flow of a forward flow, dust is advanced straight by an inertia force and separated in a dust separation channel, and when taking an air flow of a backward flow, dust is advanced straight by an inertia force and separated in a second dust separation channel. Hereby, , however is silent on a flow path of the sub flow path between the flow rate detection unit and the outlet portion, which is provided with the communication hole, a flow path cross-sectional area of the sub flow path in at least a part between the flow rate detection unit and the communication hole is smaller than the flow path cross- sectional area of the sub flow path between the communication hole and the outlet portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852